Citation Nr: 1101243	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  02-17 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, other than posttraumatic stress disorder.

2.  Entitlement to service connection for posttraumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Buck, Counsel


INTRODUCTION

The Veteran served on active duty for training with the Army 
Reserve from February 1979 to May 1979, and subsequently on 
active duty with the Army from June 1979 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared before the undersigned Acting Veterans Law 
Judge in a Travel Board hearing in Waco in November 2005 to 
present testimony on the issue on appeal.  He submitted 
additional evidence since that time, with a waiver of RO 
jurisdiction over that evidence.  See 38 C.F.R. § 20.1304(c).

A range of psychiatric diagnoses are at issue here, including 
bipolar disorder with psychotic features, depression, 
polysubstance abuse-related mood disorder, and posttraumatic 
stress disorder.  This decision considers all of the Veteran's 
psychiatric disabilities other than posttraumatic stress disorder 
raised by the record in determining whether service connection is 
warranted.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).  

With respect to the claim for service connection for 
posttraumatic stress disorder (PTSD), in June 2004 and July 2006, 
the Board remanded the claim for further development, some of 
which has yet to be completed.  Therefore, that issue is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the Department of Veterans Affairs Regional Office.
FINDING OF FACT

The Veteran's psychiatric disorder (other than PTSD), variously 
diagnosed as bipolar disorder with psychotic features, 
depression, and polysubstance abuse, was first manifested many 
years after his service and has not been medically related to his 
service. 


CONCLUSION OF LAW

An acquired psychiatric disorder (other than PTSD), including 
bipolar disorder with psychotic features, depression, and 
polysubstance abuse, was not incurred or aggravated in the 
Veteran's active duty service; nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in June 2001 and September 2007, the 
agency of original jurisdiction (AOJ) notified the Veteran 
pursuant to 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2010).  Specifically, the 2001 notice informed the 
Veteran of information and evidence necessary to substantiate his 
claim for service connection.  It included notice of the relative 
burdens of VA and the Veteran, relating the information and 
evidence that VA would seek to provide and that which he was 
expected to provide.  The subsequent, 2007 notice informed the 
Veteran of information and evidence that governs the initial 
assignment of a disability evaluation and the regulations 
regarding the effective date of the establishment of service 
connection.  

This last notice was delivered after the initial denial of the 
claim.  Neither the Veteran nor his attorney has alleged that 
this error is harmful.  Regardless, the Board finds that the 
Veteran has not, in fact, been prejudiced by this timing error.  
Subsequent to the notice, in the April 2008 supplemental 
statement of the case (SSOC), the AOJ readjudicated the claim 
based on all the evidence.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by readjudication of the claim, such 
as an SOC or SSOC, is sufficient to cure a timing defect).  Thus, 
the Veteran was not precluded from participating effectively in 
the processing of his claim and the late notice did not affect 
the essential fairness of the decision. 

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
Service personnel and service treatment records have been 
associated with the claims file.  All identified and available 
post-service treatment records have been secured, to include the 
records used and generated in the process of the Veteran's 
successful claim for Social Security Administration (SSA) 
disability benefits.  In this regard, the Board observes that in 
two remands, the Board directed the AOJ to conduct additional 
evidentiary development with respect to the Veteran's claim.  
Specifically, the Board directed the RO to obtain identified 
private treatment records, to obtain SSA records, and to order a 
VA examination to determine the nature and etiology of the 
acquired psychiatric disorder.  A review of the record indicates 
that the AOJ has completed, to the extent possible, the 
development requested by the Board in its remand as to this 
issue.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Specifically, as discussed above, the private records and records 
from SSA have been associated with the claims file.  

Additionally, the Veteran was medically evaluated in March 2008 
in connection with his claim, and a medical opinion was sought at 
that time.  The Board finds this examination to be adequate to 
address the current psychiatric state of the Veteran, and the 
etiology of that state.  Although the Veteran's attorney has 
requested an additional opinion as to whether the specific 
diagnosis of bipolar disorder is related to the Veteran's 
service, the Board finds that the duty to assist has been fully 
met with the March 2008 examination and opinion.  VA is required 
to seek a medical opinion if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but contains competent lay or medical evidence 
of a current disability, establishes that the veteran suffered an 
event, injury or disease in service, and indicates that the 
current disability may be associated with the in-service event, 
injury or disease.  38 C.F.R. § 3.159(c)(4) (2010).  

Here, the Veteran underwent a VA administered medical 
examination, which the Board found necessary based on all of the 
medical evidence (including the bipolar diagnosis).  That 
evidence was considered in full during the course of the VA 
examination.  The competent examiner found the evidence to 
support other diagnoses.  In so doing, however, he considered the 
service symptoms and the current treatment for other disorders.  
In all, he found the Veteran's current psychiatric state, which 
notably has been in flux, to be unrelated to his service.  Thus, 
the medical evidence is not lacking on the issue of diagnosis and 
etiology as to the issue of service connection for an acquired 
psychiatric disorder, other than PTSD.  The duty to assist the 
Veteran with an examination and opinion has been adequately met. 

Service Connection

The Veteran seeks service connection for an acquired psychiatric 
disorder other than posttraumatic stress disorder, which he 
contends initially manifested in service.  Specifically, he 
contends that the immunizations he received during basic training 
caused him to become ill and fatigued, resulting in a two-week 
hospitalization, ultimately causing him to repeat basic training.  
He further contends that he was the victim of racial 
discrimination during basic training, and that he was physically 
and verbally abused by other soldiers, at the behest of his staff 
sergeant. 

Generally, in order to establish direct service connection, three 
elements must be established.  There must be medical evidence of 
a current disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 38 
C.F.R. § 3.303 (2010); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

As provided by 38 U.S.C.A. § 1154(a), VA is required to give due 
consideration to all pertinent medical and lay evidence in 
evaluating a claim for disability benefits. With specific regard 
to lay evidence, the type of evidence that will suffice to 
demonstrate entitlement to service connection, and the 
determination of whether lay evidence may be competent to satisfy 
any necessary evidentiary hurdles, depends on the type of 
disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007). For example, lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition, the layperson is 
reporting a contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007). Regarding nexus, although without describing 
specific situations, the Federal Circuit also has explicitly 
rejected the view that medical evidence is necessarily required 
when the determinative issue is etiology.  See id., at 1376-77.  
In short, the Board cannot determine that lay evidence as to 
diagnosis and nexus lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Current medical evidence confirms a diagnosis of bipolar disorder 
with psychotic features.  See private treatment record dated 
November 2007.  Additionally, several other psychiatric disorders 
have been diagnosed and treated concurrently over the years since 
the Veteran's service.  In fact, his treatment records 
demonstrate diagnoses of major depression, polysubstance 
dependence, polysubstance abuse-related mood disorder, and 
antisocial personality disorder with narcissistic traits.  
Accordingly, the first element of service connection (a current 
diagnosis) has been met.

The second element concerns whether there is an event or injury 
in service to which the current disability is related.  Review of 
the Veteran's service treatment records is negative for 
complaint, treatment, or diagnosis of a psychiatric disability of 
any kind.  These records also do not show any complaint or 
treatment for fatigue or other similar illness following 
immunizations.  He underwent a January 1980 separation 
examination, at which time his physical and psychiatric faculties 
were found to be normal.  He specifically denied a history of 
depression, excessive worry, and nervous trouble.  He also denied 
a history of hospitalizations.  

Service personnel records show that the Veteran's initial three 
month period of active duty was actually a period of active duty 
for training with the Army Reserve.  He entered on February 14, 
1979, and was released to his reserve unit on May 25, 1979.  
Roughly two weeks later, on June 11, 1979, he entered the Army, 
and served for a period of nine and a half months.  Notably, 
there is no indication that the Veteran was transferred for 
hospitalization during his reserve service, nor in between that 
service and his active duty.  

Over the course of his service, the Veteran was sanctioned on 
three occasions for negative behavior:  in March 1979 
(disrespectful language to a noncommissioned officer); in July 
1979 (refusing to obey a lawful order to remove his hat inside 
and take his hands out of his pockets, followed by violent 
threatening of a noncommissioned officer); and, in November 1979 
(refusing to obey a lawful order to take a test).  Additionally, 
a charge of "larceny and damage of non-appropriated funds 
property" was entered in December 1979.  The reporting military 
police investigation report recounted several threatening remarks 
made by the Veteran, and attempts at physical violence.

Records of counseling sessions in November 1979 and on two 
occasions in January 1980 depict varying results.  Following the 
November session, the Veteran was noted to be soldiering in an 
outstanding manner.  In January, however, he failed to attend his 
first session and was uncooperative in his second.  In March 
1980, a recommendation was made for expeditious discharge due to 
lack of self-discipline.  This recommendation noted that the 
Veteran was immature, with no concept of self-discipline and no 
desire to cooperate with his peers to get the mission done.  He 
was apathetic toward the service, and no amount of counseling was 
going to change his attitude.  Because of the recurring nature of 
the disciplinary actions against him, it was determined that the 
burden on the command would be too great were he to be retained.  
As a result, the Veteran was separated from service in March 
1980.  

These records do not support the Veteran's allegations of in-
service events leading to his current disability; nor do they 
provide evidence of a diagnosed psychiatric disability.  Specific 
to the Veteran's allegation of hospitalization, the 
contemporaneous service records specifically ruling out such in-
patient care are found to be more credible than the Veteran's 
statements long after the fact to the effect that he was 
hospitalized during service.  Despite all of this, however, the 
records are indicative of disruptive behavior.  Presuming for the 
sake of this decision only that the records demonstrate possible 
early symptoms of a psychiatric disorder, the remainder of the 
medical evidence is considered to determine whether the Veteran's 
current disability is related to those actions in service.  

Post-service records include those created in conjunction with 
the Veteran's grant of SSA disability benefits, which are based, 
in part, on the presence of an affective disorder and/or major 
depression.  In conjunction with that claim, the Veteran 
underwent psychiatric evaluations in June 1993, June 1996, and 
August 2002.  Those records are noticeably silent for reference 
to any event during the Veteran's military service.  They do note 
that the Veteran is preoccupied with racial issues and feels he 
has been a victim of racism his entire life, continuously 
suffering persecution.  See evaluations, June 1993 and June 1996.  
Additionally, he has espoused significant rage issues, often 
threatening exam providers.  See evaluations, June 1996 and 
August 2002.  His diagnoses vary from depression to bipolar 
disorder throughout these records.  

Private treatment records dating from 1995 forward show a 
continued pattern of polysubstance abuse and a substance-related 
mood disorder.  Specifically, the Veteran's treatment records 
from Dallas Metrocare from March 2003 to November 2007 document 
these ongoing issues.  These records also track a diagnosis of 
bipolar disorder, which is noted for the first time in 2003 to 
include psychotic features, apparently based on the Veteran's 
history of anger management problems and a tendency toward 
violence.

In connection with his VA claim, the Veteran sought out a 
forensic psychologist in February 2005 to evaluate his condition.  
That report is of record and displays an accurate knowledge of 
the Veteran's long psychiatric history.  The Veteran also 
reported his military history and provided copies of his military 
records.  The psychologist also had contact with his treatment 
provider at Dallas Metrocare.  Based on a nearly two-hour 
interview that included some psychiatric testing, she rendered 
diagnoses of major depressive disorder, cannabis abuse, and 
personality disorder.  She also rendered possible alternative 
diagnoses of bipolar disorder and other substance disorder.  She 
opined that although the Veteran now reported experiencing a 
cluster of symptoms during his military service, which suggest he 
was experiencing an episode of major depressive disorder, the 
records neither confirmed nor disconfirmed the claim.  
Specifically notable was that the records only documented 
authority problems and anger management problems, as opposed to 
depression or bipolar disorder.

In March 2008, at the request of the Board, the Veteran underwent 
a VA examination to specifically address whether any current 
psychiatric disability was related to his service.  The 
psychologist who examined the Veteran also reviewed his claims 
file and conducted objective psychiatric testing.  A full and 
accurate rendering of the Veteran's long history of psychiatric 
treatment for various diagnoses was included in the report, as 
were the Veteran's allegations of experiences in service.  On the 
totality of the evidence, the examining psychologist rendered a 
diagnosis of polysubstance dependence with substance-induced mood 
disorder with both manic and depressive features.  He opined that 
the currently reported depressive symptoms were directly related 
to that dependence.  An additional diagnosis was listed, namely 
antisocial personality disorder with narcissistic traits.  That 
was found to have been present since childhood, and was 
considered to be the main issue driving the other mood and 
behavioral problems.

Referable to the Veteran's statements regarding abuse in service, 
the psychologist expressly found him to be unreliable.  He 
pointed to numerous inconsistencies in the Veteran's examination 
reports as compared to his statements during treatment, as well 
internal inconsistencies during this one exam.  For instance, 
early in the exam interview, the Veteran espoused feelings of 
severe anxiety.  When asked again, later in the exam, he denied 
having any significant anxiety.  The Veteran also initially 
denied having ever used drugs.  When pressed, he admitted to 
smoking one joint in his past.  However, the psychologist 
correctly pointed out that the Veteran's private treatment 
records show extensive treatment for both marijuana and cocaine 
dependence over several years, and as recently as November 2007.  
Additionally, the Veteran reported that he did not socialize much 
and that he avoids people.  However, later in the same 
examination, he reported having gone to a professional basketball 
game the day before, that he goes to approximately 3 to 4 such 
games a year, in addition to 3 to 4 professional football games 
per year.  He also then reported that he has many friends who 
visit him daily, and that he frequently goes out to the clubs.  
In sum, the psychologist found the Veteran's statements to lack 
credibility. 

The psychologist who conducted this examination is found to be 
competent, in that he has the requisite medical training to 
render diagnoses and opinions.  The report is also considered 
credible, and highly probative of the issue at hand, that is, 
whether the Veteran has a psychiatric disorder that is related to 
his active duty military service.  The examiner had full access 
to the relevant facts in the case, and provided a reasoned 
opinion.  Particularly, he found that the Veteran's current 
mental disorder was not related to service, as it was related to 
his on-going substance abuse problems.  His reasons included the 
lack of credibility of this Veteran in his reporting of symptoms 
and history.  

The opinion is not contradicted by the credible evidence of 
record.  Rather, it is solely contradicted by the Veteran's own 
statements.  The Board finds that these statements are not 
credible in this case.  Review of the entire record reveals 
repeated inconsistencies in the Veteran's statements, depending 
upon to whom he is talking.  For example, in his sworn testimony 
before the undersigned in November 2005, the Veteran testified to 
having a normal pre-military life, in which he played football 
and basketball, and also ran track.  In his February 2005 
forensic psychiatric evaluation, however, he reported that he was 
not allowed to play sports in high school, because he was always 
on academic probation.  The Veteran's testimony also included 
statements to the effect that while he had tried drugs in high 
school, he did not use drugs after his military life.  As noted 
above, however, the extensive medical records show a repeated 
history of cocaine abuse and regular marijuana use.  See e.g., 
hospitalization records in April 2003; Dallas Metrocare treatment 
records in February, July, and September 2005, and June and 
September 2006.  His current diagnoses, not just from VA but also 
from his private care providers, continue to include 
polysubstance abuse.  The Veteran also testified that he had 
little to no social life, and that he kept to himself because of 
his psychiatric problems.  Yet, in the forensic psychiatric 
evaluation months previously, he reported having too many 
friends, and that they hang out every day.  He also reported that 
he enjoyed swing dancing on most weekends.  This was similar to 
the statements he made in the context of his 2008 VA examination 
about going to professional sporting events and out to clubs.  

In short, the Veteran's statements regarding his in-service 
experiences and his continuing symptoms since service are not 
credible in this case.  The post-service medical treatment 
evidence does not raise the issue of a nexus or link to service.  
It is not until the Veteran seeks out a forensic psychologist 
during the course of his appeal that he reports to any medical 
professional that he believes his current status is related to 
his service.  When all of the records were reviewed by a medical 
professional, to include the service records that document 
behavioral problems, that expert provided a reasoned opinion as 
to why the current disability is not related to service.  The 
nexus element necessary to establish direct service connection 
has not been met in this case. 

Alternatively, the nexus requirement may be satisfied by evidence 
that a chronic disease subject to presumptive service connection 
manifested itself to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  Psychosis is such 
a chronic disease.  However, the evidence does not show that the 
Veteran's diagnosis of bipolar disorder with psychotic features 
manifested within one year of his March 1980 separation.  Rather, 
it is first documented in August 2003, well outside of the one 
year presumptive period.  Therefore, in the absence of medical 
evidence establishing a diagnosis of a psychosis within one year 
of service separation, the presumption is inapplicable in this 
case. 

On the whole, the preponderance of the evidence is found to be 
against the Veteran's claim; therefore, the benefit of the doubt 
provision does not apply.  Service connection is not warranted 
for an acquired psychiatric disorder other than posttraumatic 
stress disorder. 


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, other than posttraumatic stress disorder, is denied.


REMAND

The Veteran contends that he has PTSD based on abusive incidents 
amounting to personal assault during basic training.  

Pertinent regulations provide that if a PTSD claim is based on a 
claimed in-service personal assault, such as in the instant case, 
evidence from sources other than the veteran's service records 
may corroborate the veteran's account of the stressor incident.  
38 C.F.R. § 3.304(f)(4) (2010).  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, mental health counseling centers, hospitals, or 
physicians; and roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  Id.

The regulations further provide that VA will not deny a PTSD 
claim based on in-service personal assault without first advising 
the claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  Id.

In both the June 2004 and July 2006 remands, the Board instructed 
the AOJ to provide notice regarding how to substantiate a claim 
for PTSD based on personal assault.  Although the Veteran was 
provided VCAA letters regarding his PTSD claim in July 2004 and 
September 2007, these letters did not advise him of the special 
evidence available to corroborate stressors in a personal assault 
case such as this one.  In particular, the letters did not advise 
the Veteran that evidence from sources other than his service 
records or evidence of behavior changes may constitute credible 
supporting evidence of the stressor, as required by 38 C.F.R. § 
3.304(f)(4).  Because a remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with the 
remand orders, the claim must be remanded again, so that the 
requested notice may be provided to the Veteran.  See Stegall v. 
West, 11 Vet. App. 268 (1998). 

Furthermore, although it appears the Veteran's attorney received 
a copy of the September 2007 notice, the Veteran's copy was 
returned as undeliverable.  The address listed on the September 
2007 letter is different from the current address of record.  
Therefore, upon remand, the AOJ must ensure that the Veteran's 
notice is sent to the correct address.

The Board sincerely regrets the additional delay caused by this 
Remand.  However, this action is necessary to ensure that all due 
process is met.  Accordingly, the issue is REMANDED for the 
following action:

1.  Provide the Veteran with a notice letter 
to his current address of record regarding 
his service connection claim for PTSD which 
complies with the notification requirements 
of the VCAA as amplified by 38 C.F.R. § 
3.304(f)(4) (2010).  The letter should advise 
the Veteran that evidence from sources other 
than his service records or evidence of 
behavior changes may constitute credible 
supporting evidence of his stressor relating 
to an in-service assault.

2.  After completing the above action, and 
any other development as may be indicated by 
any response received as a consequence of the 
action taken in the paragraph above, the 
claim must be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case must be provided to the Veteran and 
his attorney.   After the Veteran and his 
attorney have had an adequate opportunity to 
respond, the appeal must be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


